In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-009 CR

____________________


EX PARTE ARTHUR LEE MOSLEY, JR.




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2084 (89077)




MEMORANDUM OPINION 
	On December 7, 2005, the trial court denied Arthur Lee Mosley, Jr.'s application
for writ of habeas corpus without conducting an evidentiary hearing or issuing the writ of
habeas corpus.  We questioned our jurisdiction over the appeal.  Mosley did not file a
response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  See Ex parte Hargett,
819 S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim.
App. 1983).  The trial court did not issue a writ of habeas corpus, nor did the court
conduct an evidentiary hearing on the application for the writ.  Compare Ex parte Silva,
968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex.
Crim. App. 1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is
ordered that the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice
 

Opinion Delivered March 1, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney, and Horton, JJ.